By the Court.*—Leonard, J.
The order appealed from should be affirmed; The defendant is entitled to the benefit of the discharge only as a defence to future legal proceedings against him. He was also bound, if entitled to a satisfaction, to prepare it and attend the plaintiff with it, and offer to pay the expense of its execution. The authorities cited, do not bear out the defendant’s proposition. In most of the cases cited, the judgments sought to be satisfied of record, have been paid.
Order affirmed with costs.

 Present, Sutherland, P. J., Leonard and Barnard, JX